DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments and Remarks, filed 29 September 2020, in the matter of Application N° 16/481,579.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added, amended, or canceled.
No new matter has been added.
Thus, claims 68, 70-75, and 81 continue to represent all claims currently under consideration.

Information Disclosure Statement
One new Information Disclosure Statement(s) (IDS) filed 29 September 2020 is acknowledged and has been considered.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 30 March 2020 since the art which was previously cited continues to read on the previously recited limitations.


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 68, 70-75, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (USPN 7,018,647 A1; IDS reference) in view of Flector Tissuegel 140 mg medicated plaster (dated 1 March 2014; IDS NPL reference; herein referred to as “Flector”) and Cottrell et al. (US Pre-Grant Publication Nº 2011/0244023 A1) [emphasis added to reflect canceled claims].

The limitations recited in claim 68 are directed to a patch composition comprising lidocaine and diclofenac epolamine, wherein the relative weight ratio of lidocaine to diclofenac epolamine is within the range of about 7:1 to about 4:1 (L:D), based on the equivalent weight of the non-salt form of lidocaine and diclofenac.
The claim additionally recites the patch being “for topical use in the local treatment or prevention of pain, wherein the pain is neuropathic pain or wherein the pain has a neuropathic pain component,” and that “wherein after expiry of the application period, the pharmaceutical patch is removed from the skin, and no other pharmaceutical patch is applied to the area of the skin for an interruption period of at least one hour.”
The Examiner broadly and reasonably interprets these two limitations as being directed to recitations of intended use of the instantly claimed patch composition.  Of particular note is that neither limitation provides any additional structural or compositional definition to the patch composition already ready recited.
Claim 70 recites that lidocaine is present in its non-salt (aka free base) form.  Claim 71 narrows the lidocaine/diclofenac ratio to about 6.5:1 to about 4.5:1, based on the equivalent weight of the non-salt forms of lidocaine and diclofenac.
The limitations recited by independent claim 81 is broadly and reasonably considered to recite the limitations of the patch recited by claim 68, notably as it is directed to a “kit” which is defined simply as a plurality of patches defined by the composition and structure set forth in claim 68 wherein the patches of said kit possess the same properties and/or intended uses as are discussed above.  
Yamasaki discloses the recited patch in Table 1 of Example 1 (see col. 5, line 61 to col. 6, line 22).

    PNG
    media_image1.png
    468
    713
    media_image1.png
    Greyscale

The Examiner presents several observations pertaining to the foregoing disclosure.  First, empirically, the disclosure of each ingredient of the patch in terms of “proportion,” is considered to be synonymous with weight percent of the prepared patch, notably as the patch totals to a proportion of 100 (aka 100%).
That being said, the Examiner concludes that the disclosed lidocaine:diclofenac salt ratio is a 5:1 weight ratio.
The second observation is that the practiced patch is disclosed as being a 10x14 cm2 (140 cm2) patch, whereby 1 proportion (aka 1% w/w) is diclofenac sodium and 5 proportions (aka 5% w/w) are allocated to lidocaine.  This disclosure, in view of the following evidence, is considered to additionally and expressly meet the limitations recited in claims 72 and 73.
The aforementioned evidence is provided by disclosures to the Flector Tissuegel 140 mg medicated plaster (dated 1 March 2014; IDS NPL reference; herein referred to as “Flector”) and the Varsatis 5% Medicated Plaster (dated 1 November 2014; IDS NPL reference; herein referred to as “Versatis”).
Flector discloses in section two (Qualitative and Quantitative Composition) that each 140 cm2 (10 cm x 14 cm) of medicated plaster contains a total of 180 mg of diclofenac epolamine corresponding to 140 mg of diclofenac sodium (1% w/w).  Thus, while the reference is not considered to provide evidence that the patch of Example 1 in Yamasaki contains diclofenac epolamine, it is considered to provide evidence and definition that a 140 cm2 patch containing 1% w/w diclofenac sodium is the same as teaching that such a formulation contains 140 mg of diclofenac sodium.  Thus, the disclosure of Table 1 in Example 1 is considered to teach a formulation which contains 140 mg of diclofenac sodium.
Versatis provides a similar teaching, also in section two (Qualitative and Quantitative Composition) whereby each 140 cm2 (10 cm x 14 cm) of medicated plaster contains a total of 700 mg of free lidocaine (non-salt form) corresponding to 5% w/w lidocaine.  Thus, the disclosure of Table 1 in Example 1 is considered to teach a formulation which contains 700 mg of lidocaine.
The formulation of Example 1 of Yamasaki is considered to teach a formulation which contains 700 mg lidocaine and 140 mg of diclofenac sodium wherein a 5:1 weight ratio of the two actives is present.
The teachings of Yamasaki, discussed above, focus notably on the formulation presented in Table 1 of Example 1.  Therein, the formulation is a 140 cm2 patch containing 1% w/w (aka 1 proportion) of diclofenac sodium and 5% w/w (aka 5 proportions) lidocaine.
The broader teachings of Yamasaki disclose generic diclofenac as being available for use in the practiced external patches, and while Table 1 exemplifies using sodium diclofenac, the reference does not discuss that the epolamine salt as one of its species.
However, this deficiency is remedied by Flector which teaches a 140 cm2 tissuegel medicated plaster containing 180 mg of diclofenac epolamine corresponding to 140 mg of diclofenac sodium.
Thus, while the foregoing teaching of Example 1 is understood to contain 140 mg of sodium diclofenac, the Examiner advances that a person of skill in the art at the time the instant invention was filed would have had a reasonable expectation of producing the claimed composition.  As evidenced by Flector, the skilled artisan would need only modify the Yamasaki patch of Example 1, for instance, by using 180 mg of diclofenac epolamine instead of 140 mg of sodium diclofenac.  Each mass (180 mg or 140 mg) amounts to 1% w/w of the Flector tissuegel formulation.  Since the Yamasaki formulation uses sodium diclofenac as one proportion or 1% w/w of its patch, a person of skill in the art in possession of the Flector reference would reasonably expect that 180 mg of diclofenac epolamine would be easily substituted in for the sodium salt form and the overall proportions of the remaining patch be maintained without any further adjustment.
Based on the teachings of the Yamasaki and Flector, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

The limitations recited in claims 74 and 75 are directed to the structure of the instant patch.  The former recites that the patch comprises a surface layer, an adhesive layer, and a removable protective layer, wherein the adhesive layer is located between the surface layer and the removable protective liner.  The latter recites that the adhesive layer is either a hydrogel or a hydrogel comprising at least a portion of the lidocaine and diclofenac constituents.
The practiced patch is taught as comprising a substrate and a drug reservoir layer coated on said substrate.  Disclosure of the substrate is considered to teach the recited “surface layer” (see e.g., col. 3, lines 3-20).  The Drug Reservoir Layer is disclosed as comprising an adhesive gel base and a local anesthetic (e.g., lidocaine) and a nonsteroidal, antiphlogistic analgesic agent (e.g., diclofenac) as medicinal components (see col. 3, lines 21-27).  Such is considered to teach the limitations recited in claim 74.
Where Yamasaki appears to be deficient is with respect to the disclosure of a removable, protective release layer covering the adhesive active drug layer coated over the substrate.  The teachings of Cottrell, however, are considered to bridge this gap in teaching.
Cottrell, like Yamasaki, is directed to the production of transdermal matrix patch designed to deliver at least one pharmaceutically active ingredient to a patient whereby the polymer carrier used in the matrix later may have sufficient tackiness to enable the matrix patch to adhere to skin.  See Abstract and ¶[0050].  Diclofenac, lidocaine, and combinations thereof are preferably taught.  See ¶[0105].  Of particular note is that the structure of the patches prepared by both Yamasaki and Cottrell comprise placement of an adhesive, drug-containing matrix to a backing surface layer, whereby the medicated layer will adhere directly to the skin.  Cottrell, though, goes one step further and teaches that which Yamasaki only implies; a removable release liner is used to cover and protect the medicated, adhesive layer.  Figure 1 of Cottrell expressly provides such a showing:

    PNG
    media_image2.png
    144
    485
    media_image2.png
    Greyscale

Thus, based on the combined guidance provided by Yamasaki and Cottrell, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed patch composition.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 68, 70-75, and 81 under 35 USC 103(a) as being unpatentable over the combined teachings of Yamasaki et al., “Flector,” and Cottrell et al. have been fully considered but they are not persuasive.
Applicants’ response to the rejection asserts that the instantly claimed patch is superior to that which is produced by the teachings of Yamasaki.
Applicants have filed a Declaration under 37 CFR §1.132 (Rule 132) in which the instantly claimed patch is compared directly to the patch which is produced in Table 1 of Example 1 of Yamasaki.  The latter is noted as being the Comparative patch in the aforementioned declaration.  The former is discussed as being prepared on the basis of Example 8 of the present specification.  Regarding the relied upon Example 8 formulation, the Examiner observes that ¶[0206] discusses the combination of diclofenac to lidocaine as being 1:1, that the formulation at ¶[0213] shows that 700 mg of lidocaine and 182 mg of diclofenac epolamine is used (a ratio of 3.846:1).  Additionally, Applicants’ formulation which is shown in Example 8 does not reflect each of the components which appear in the formulation in the declaration (i.e., HCP, isopropyl myristate) and also contains no amounts. 
It is the position of Applicants that the patch as recited in claim 68 demonstrates superior drug solubility and adhesive force compared to that which is produced by Yamasaki.
The Examiner, having carefully considered the remarks and declaration, respectfully submits that neither is persuasive in overcoming the rejection of record.
As an initial point, the Examiner respectfully reminds Applicants that responses which contain arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Applicants’ declaration compares the “Present patch” to the “Comparative patch.”  The former is Applicants’ Example 8 and the latter is the exact patch produced in Example 1 of Yamasaki.
The Examiner has presented Applicants with a prima facie showing of obviousness over the combined teachings of Yamasaki, Flector, Versatis, and Cottrell.  The first two references are relied upon to demonstrate that the ordinarily skilled artisan would have a reasonable expectation of successfully modifying the Yamasaki patch by using an equivalent amount of diclofenac epolamine instead of diclofenac sodium.
Applicants’ showing is not considered to be commensurate in scope as it is not even comparing the correct active agents.  Rather Applicants’ assert that Yamasaki teaches away on the premise that sodium diclofenac unfavorably crystallizes in the matrix of the disclosed patch while diclofenac epolamine does not.
The Examiner notes further that while Applicants’ patch contains nearly each of the matrix-forming excipients that Yamasaki does, the instant Example 8 patch contains additional ingredients which neither appear in the Yamasaki patch, nor the instant claims.  Thus, the Examiner respectfully submits that Applicants’ declaration fails to clearly establish that the appearance of crystallinity in the Yamasaki patch is necessarily due to the use of diclofenac sodium.  If those components are required in achieving the asserted superior property, then they should be claimed.
Lastly, regarding the solubility of diclofenac sodium, the Examiner notes that Yamasaki requires the presence of a humectant (see e.g., Abstract).  The humectant component is further defined as including such compounds as propylene glycol, polyethylene glycol, and other polyhydric alcohols (see col. 4, lines 13-23).  Their inclusion is to maintain the water content in the adhesive gel base at a constant level, so that the adverse effect on the drug releasing rate to the skin, resulting from the evaporation of the water from the obtained external skin patch during its storage or use, can be reduced (col. 4, lines 23-28).
Having weighed this disclosure in the reference, the Examiner considers it to teach and suggest that humectants such as propylene glycol and polyethylene glycol are meant to keep the drug hydrated and stabilized in the gel to reduce the likelihood of it reverting to a crystalline state.  The Examiner notes that Applicants specification defines crystallization inhibitors as including such compounds as polyethylene glycol.  Thus, a person of ordinary skill in the art in possession of the combined teachings of record could have reasonably expected to prepare a patch as is discussed by the art and expect that it would be free of crystallized diclofenac salt, be it the sodium or epolamine salt.  Applicants’ remarks directed towards improved solubility is therefore, not persuasive.

Applicants’ second showing in the declaration compares the adhesive force of the practiced patch of Yamasaki versus that which is claimed, but more specifically represented by instant Example 8.
The Examiner acknowledges that the test employs a ball tack test method which is disclosed by the Japanese Pharmacopoeia (17th Ed.) and that the results, as measured by this test, demonstrate that the “Present patch” can hold about 68% more steel balls than the patch produced by Yamasaki.
It is observed that this test is a comparison of the adhesive matrix itself.  That is, the substitution of diclofenac sodium with the epolamine salt is not at issue with this test, notably as the active agent is not considered to contribute to the adhesive property of the matrix which contains it.
Regarding the comparative test, the Examiner respectfully finds the results unpersuasive for two reasons.  First, the Examiner notes the designation of the tested patches as being “Present patch” and “Comparative patch;” leading to the added presumption that the same patch formulations are used in the adhesion test as were used in assessing the crystallinity test.  With that established, the Examiner immediately notes that the test is being conducted on two completely different matrix formulations.  As mentioned above, the matrix formulations do overlap in composition, but only so far.  The formulations have seven components in common, the Yamasaki (“comparative”) patch of Example 1 contains two components which are not present in Applicants’ Example 8 formulation, while Applicants’ formulation contains nine components not found in the Yamasaki formulation.  To this end, the Examiner would also expect, without testing, that the two matrices would possess different adhesion capabilities.
Secondly, and in response to Applicants’ argument that the references fail to show certain features of the claimed invention, it is noted that the features upon which Applicants rely (i.e., superior) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the instant case, the Examiner submits that simply amending an “adhesion property into the instant claims will not be sufficient in overcoming the rejection at issue.  The above statement is directed more towards the fact that those components which Applicants consider to produce the improved adhesive matrix do not appear in the instant claims.
Applicants’ only mention of the claimed adhesive layer appears in claims 74 and 75, the latter of which recites that it is a hydrogel which may or may not contain a portion of the active ingredients.  No other compositional limitations are provided.  Yamasaki quite clearly discloses that the drug containing matrix is an adhesive gel base containing a water soluble polymeric material, water, humectant and a local anesthetic and a nonsteroidal antiphlogistic analgesic agent (see e.g., Abstract).  Applicants provide no additional limitations which serve to distinguish it from that which is disclosed by the reference.  As such, Applicants’ results provided in the declaration fail to establish that the composition as claimed provides the asserted superior adhesion.


For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68, 70-75, and 81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 69, 71-76, and 82 of copending Application No. 16/481,613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claim 68 recites:
A pharmaceutical patch comprising a Lidocaine constituent and a Diclofenac constituent, wherein the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent is within the range of from about 7:1 to about 4:1, based on the equivalent weight of the non-salt form of Lidocaine and of Diclofenac,
for topical use in the local treatment or prevention of pain, wherein the pain is neuropathic pain or wherein the pain has a neuropathic pain component;
wherein after expiry of an application period to an area of skin, the pharmaceutical patch is removed from the area of the skin, and no other pharmaceutical patch is applied to the area of the skin for an interruption period of at least about 1 hour; and wherein the Diclofenac constituent comprises Diclofenac epolamine.

Copending claim 69 recites:
A pharmaceutical patch comprising a Lidocaine constituent and a Diclofenac constituent, wherein the relative weight ratio of the Lidocaine constituent to the Diclofenac constituent is within the range of from about 7:1 to about 4:1, based on the equivalent weight of the non-salt form of Lidocaine and of Diclofenac, 
for topical use in the local treatment or prevention of pain, wherein the pharmaceutical patch is applied and remains applied to an area of the skin of a patient for an application period of more than about 12 hours;
wherein after expiry of the application period, the pharmaceutical patch is removed from the skin, and no other pharmaceutical patch is applied to the area of the skin for an interruption period of at least about 1 hour; and
wherein the Diclofenac constituent comprises Diclofenac epolamine.

Instant claims 70-75 recite the exact same limitations as claims 71-76 of the copending application.  Instant independent kit claim 81 contains exactly the same positively recited compositional limitations as copending claim 82.  The only distinction which appears in the preambles of the kit claims is the same as those distinctions emphasized above.
As is shown above, the only perceived distinction between instant claim 68 and copending claim 69 is the recited intended use of the claimed patch.
Compositionally, there is absolutely no distinction between the two claimed patches or kits.  The manner in which the patches are used differs and even then, only just.
As such, a person of ordinary skill in the art, in possession of the copending ‘613 application would have immediately found success in producing the instantly claimed patch composition of claims 68 and 70-75 as well as the kit of claim 81, particularly since they are the exact same.
In fact, if the copending application were available as prior art, it would be considered to expressly anticipate the instant application and vice versa.
Furthermore, the intended use language present in each of claims 68 and 69, and claims 81 and 82, is the only reason that a statutory double patenting rejection is not being raised.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims have been rejected; no claims are allowed.







Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615